Citation Nr: 1316005	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-45 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thorascopic bilateral sympatectomy with residuals of posterior thoracic regional pain syndrome. 

2.  Entitlement to an initial increased rating for major depressive disorder, rated as 10 percent disabling prior to June 25, 2012 and 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for thoracic regional pain syndrome and depression with initial 10 percent evaluations assigned effective August 3, 2006.  Jurisdiction over the claims file is currently held by the RO in Denver, Colorado.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the Veteran's virtual claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  During the September 2012 hearing, the Veteran testified that he had received treatment at the Greeley VA Community Based Outpatient Clinic (CBOC) and the Cheyenne VA Medical Center (VAMC) throughout the claims period for both disabilities on appeal.  The record currently before the Board only includes records of VA treatment dated through August 2008, even though the August 2012 supplemental statement of the case (SSOC) indicates that the Veteran's more recent VA records were reviewed electronically.  Unfortunately, these records are not associated with the Veteran's paper or virtual claims file and are not before the Board.  Therefore, the claim must be remanded to procure the VA treatment records identified by the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Cheyenne VAMC and Greeley CBOC for the period beginning August 2008.  Associate the records with the Veteran's paper or virtual claims file. 

2.  Readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


